Exhibit 10.10

WRITTEN STATEMENT OF TERMS AND CONDITIONS OF EMPLOYMENT

This Statement sets out some of your terms and conditions of employment and
incorporates the written particulars required by the Employment Rights Act 1996
(as amended). This document and any rules and procedures published by Field
Group plc constitute the Contract of Employment.

This Statement dated 24 October 2003 sets out certain particulars of the terms
and conditions on which Field Group plc, Misbourne House, Badminton Court,
Rectory Way, Old Amersham, Bucks HP7 0DD, known hereafter as "Field" or
"Company" employs Neil Rylance of 5 Park Avenue, Shelly Park, Shelly,
Huddersfield HD8 8JG..

The terms of this contract of employment will commence on 1 November 2003.
Previous employment which counts as continuous employment commenced on 3 January
1995.

1. PLACE OF WORK

Your normal place of work is Field Boxmore Healthcare Packaging, Millenium Way
West, Phoenix Centre, Nuthall, Nottingham, NG8 6AW. It has, however, been agreed
that for a period of up to 2 years you will not be required to relocate from
your current residence. You will be required to travel as part of the normal job
duties.

2. JOB TITLE

Your job title is Divisional Director - Healthcare, and you will be required to
undertake all the duties that are within your capability. You have been awarded
a Grade 1 job in our management grade structure.

3. JOB DUTIES

The job requires full profit responsibility for the management and development
of the Healthcare Division and its operations.

Due to the evolving nature and changing demands of our business, the duties
described above are only a guide to examples of the kind of job duties you are
expected to undertake. Your duties may vary from time to time and you will be
given due notice and consulted on any such changes.

4. HOURS OF WORK

Your normal hours of work are 9.00 am to 5.00 pm Monday to Friday, with one hour
for lunch. However, you may be required to work whatever additional hours the
needs of the business may from time to time demand.

5. SALARY

Your salary is 160,000 pounds Sterling per annum. You will be paid monthly on or
around the 21 of each month by direct bank transfer. Chesapeake Officer salaries
are usually reviewed annually on 1 January. Your next review will be 1 January
2004. There is no contractual entitlement to any increase in your salary but you
will be notified in writing in any case when there is any change to your salary.

6. BONUS

Field has a discretionary bonus scheme. The company reserves the right to amend
or withdraw the benefits of the scheme at any time and reserves the right to
terminate any employee's participation in the Bonus Scheme at any time.

If you are a member of the Field Group Pension Plan (see Section 11 below) you
will be given the opportunity to waive any bonus entitlement in return for an
equivalent amount to be paid into the Field Group Pension Plan. This is referred
to as a Bonus Waiver and further information can be obtained from the Group's
Pensions Manager.

7. SHARE OPTIONS

 

Field is intent on providing long term incentives for senior management and a
discretionary share option scheme has been established under the Chesapeake
Corporation 1997 Incentive Plan. Your position is eligible for participation in
the scheme on a discretionary basis and you will be advised accordingly of any
options that may be granted you by the Chesapeake's Executive Compensation
Committee.

8. COMPANY CAR

You are eligible to participate in the Company's Car Scheme and a copy of the
Scheme is available from the Personnel Department. You have an eligibility level
of level 1. Currently, under the terms of the Scheme, there is a cash option
available as an alternative to having a Company car.

 

The Company reserves the right to alter the terms of the scheme and/or the
procedures.

 

9. MEDICAL/HEALTHCARE BENEFITS

 

a) Medical Insurance Scheme

You are eligible to join the private medical insurance scheme provided by the
Company. You are already a member of the scheme.

b) Health Screening

You will be eligible for health screening medicals every 3 years up to age 45
and thereafter every 2 years. We currently use Nuffield Hospitals to provide
this service.

c) Personal Accident and Travel Insurance Scheme

You are eligible for cover under the Company's Personal Accident and Travel
Insurance Scheme policy. Detail of the Scheme is available from the Personnel
Department.

d) Sick Pay Scheme

Our sick pay scheme ensures you receive the equivalent of your normal salary if
absent through accident or illness. Full details on the scheme including the
period of entitlement based on length of service is available from the Personnel
Department.

10. HOLIDAYS

You will be entitled to 26 annual days holiday in each year plus statutory
holidays. In your first year of employment you will receive the amount of
holiday actually accrued in the year. Holidays not taken in the year of
entitlement will, unless otherwise agreed by Field in writing, be lost. You will
be subject to all the rules of the Holiday Policy which is available from the
Personnel Department. Holiday dates must be approved in writing beforehand.

11. PENSION SCHEME

Field operates a contributory pension scheme (the "Plan") and you are eligible
to join and participate in the Plan. You are already an executive member of the
Plan.

12. PROFESSIONAL BODIES

The Company will pay the annual membership fee for one relevant professional
body.

13. NOTICE

In the event of your leaving the Company you are required to give the Company 12
months' notice whilst the Company is required to give you 24 months' notice.

 

14. SPECIAL SEVERANCE BENEFITS

You shall be entitled to receive the severance and welfare benefits described in
this clause 14 if, during the term of appointment, (x) there is a Change in
Control of Chesapeake Corporation ("Chesapeake") and, within 24 months of the
Control Change Date, your employment with Field, any Chesapeake Company, any
Associated Company or their successors is either terminated by your employer for
a reason other than conviction by a court of competent jurisdiction for, or
pleading no contest to, a felony, or terminated by you with Good Reason or (y)
there is a sale or other divestiture of Field or substantially all of its assets
by Chesapeake and, within 24 months of the date of sale or divestiture, your
employment with Field, Chesapeake, any Chesapeake Company, any Associated
Company or their successors is either terminated by your employer for a reason
other than conviction by a court of competent jurisdiction for, or pleading no
contest to, a felony, or terminated by you with Good Reason.

a) The severance benefit payable under this clause 14 is an amount equal to the
sum of (x) two times your annual base salary (as in effect on the date you cease
to be employed by Field, Chesapeake, a Chesapeake Company, an Associated Company
or their successors or, if greater, the highest annual rate of base salary as in
effect during the twelve months preceding such cessation of employment) and (y)
two times your annual incentive plan target for the year in which you cease to
be employed by Field, Chesapeake, a Chesapeake Company, an Associated Company or
their successors or, if greater, the year preceding such cessation of
employment. The severance benefit described in the preceding sentence shall be
reduced by the amount of any severance benefit payable to you under any Field or
Chesapeake Corporation severance plan or program. The severance benefit payable
under this clause 14, less applicable taxes and other authorized deductions,
shall be paid in a single sum as soon as practicable following your cessation of
employment with Field, Chesapeake, a Chesapeake Company, an Associated Company
or their successors.

b) The welfare benefits provided under this clause 14 are continued coverage of
you and your eligible dependents in the medical plan in which you participate
immediately prior to your date of termination on such terms as are then in
effect. In the event that the continued coverage of you or your eligible
dependents in any such plan or program is barred by its terms, Field shall
arrange to provide you and your eligible dependents with benefits substantially
similar to those to which they are entitled to receive under such plan. The
continued coverage provided under this clause 14 shall continue until the
earlier of (x) the second anniversary of your cessation of service to Field,
Chesapeake, a Chesapeake Company or an each Associated Company or their
successors and (y) the date that you are eligible for similar coverage under
another employer's plan.

c) The term "Change in Control" has the meaning, as of any applicable date, as
set forth in Schedule A to this Agreement.

d) The term "Control Change Date" has the meaning, as of any applicable date, as
set forth in Schedule A to this Agreement.

e) The term "Good Reason" means (x) a material reduction in the your duties or
responsibilities; (y) the failure by Field or its successors to permit you to
exercise such responsibilities as are consistent with your position; (z) a
requirement that you relocate your principal place of employment to a location
that is at least twenty miles farther from your principal residence than was
your former principal place of employment and/or cannot reasonably be travelled
to (on a one way journey) within an hour from your principal residence; (x) the
failure by Field or its successor to award you annual incentive, long-term
incentive or stock option opportunities consistent with those provided to
similarly situated executives and (y) the failure by the Company or its
successor to make a payment due under the Agreement when due to you.

15. SAFETY/HYGIENE POLICY

You will undertake to comply with the Field policy on all health/hygiene, safety
and environmental matters.

16. DISCIPLINARY RULES AND GRIEVANCE PROCEDURE

You are subject to the disciplinary rules and procedures set out in the policy,
which can be obtained from the Personnel Department. In cases of gross
misconduct Field reserves the right to dismiss you without notice or pay in
lieu. Your rights to appeal against any disciplinary decision are set out in the
Disciplinary Procedure. In all other cases should you be dissatisfied with any
other matter affecting your employment you have the right to raise the issue
with your immediate Manager as part of the company's grievance procedure.

17. DUTY OF CONFIDENTIALITY

You shall not either during the period of employment with Field, or thereafter,
discuss or divulge to any person, firm, company, partnership or organisation any
information of a secret or confidential nature acquired during the period of
employment with Field. Confidential information includes details about Field's
clients, customers, suppliers, employees, actual, potential or past and all
details relating to information on any of its data bases. The restrictions
contained in this clause shall cease to apply to information which becomes
publicly known.

18. ALL PROPERTIES TO BE RETURNED ON TERMINATION

You are required to return to Field, before the end of your employment, or
immediately after should your employment terminate without notice, all property
belonging to Field including all papers, documents, keys, credit cards, computer
media and cars. You will be required to sign an undertaking that all such
property has been duly returned.

19. REPRESENTING FIELD

You are not permitted to represent yourself as an authorised agent for Field
except where specifically authorised to do so. On termination of your employment
you must not hold yourself out as being an employee of Field. Should there be
any misrepresentation or intention to deceive in this respect, or any attempt to
interfere with the existing relationships between Field and its existing or
potential clients, suppliers or agents, Field may take proceedings against you
to prevent such action and to recover any loss incurred as a result.

20. NON-SOLICITATION AND NON-COMPETITION

a) In order to protect the legitimate business interests of Field you agree that
you will not, without the prior written consent of Field for a period of 12
months after the termination of your employment howsoever caused (whether on
your own behalf or on behalf of any other person firm or company):

i) engage or be concerned, whether directly or indirectly, in any business which
competes in any way whatsoever (whether directly or indirectly) with such part
or parts of Field's business as you were concerned to a material extent during
the final year of your employment with Field.

ii) solicit, accept or deal with in competition with Field, the custom or
business of any person who during the period of 12 months immediately preceding
the termination of your employment was a customer or supplier of Field and with
whom you had personal contact or dealings on behalf of Field and in relation to
such part or parts of Field's business as you were concerned to a material
extent during the final year of your employment with Field.

iii) approach any person who, during the final year of your employment was a
senior employee or officer of Field with whom you had a close working
relationship with a view to recruiting that person to a business venture which
competes (or which will, once operational, compete) with such part or parts of
Field's business as you were concerned to a material extent during the final
year of your employment with Field.

b) The restrictions contained in this clause are considered necessary and
reasonable by the parties. In the event that the restrictions are found to be
void unless some part of it were deleted or the period of application reduced
then such restriction shall apply with such modifications as may be necessary to
make it valid or effective.

21. GARDEN LEAVE

a) Field reserves the right where either you or Field gives notice to terminate
the employment or otherwise purports to terminate the employment, to exclude you
from all or any of Field's places of business, and to require you to remain at
home during all or part of the contractual notice period.

b) Where Field requires you to stay at home under this clause, Field is relieved
from any obligation whatsoever to provide you with work to do, and your normal
duties as described in this Statement will be suspended for the duration of the
notice period. Field will, however, continue to pay your salary and provide all
other contractual benefits to which you are entitled for the notice period
(provided that it may instead provide you with the cash equivalent of all or any
of such benefits).

22. OTHER BUSINESS INTERESTS

You shall not, whilst in the employment of Field or any other division within
the Company, be engaged in any other business or employment whatsoever without
the previous consent, in writing, of Field, but shall devote the whole of your
time, attention and abilities exclusively to the business of Field and in all
respects obey and conform to the orders and regulations from time to time issued
by Field, and shall at all times well and faithfully serve Field.

23. INVENTIONS AND DISCOVERIES

Every invention, improvement or discovery made or discovered by you during the
period of your employment with Field and arising out of, or in consequence of,
such employment shall be deemed to have been made by and on behalf of Field and
shall belong to Field exclusively and you shall forthwith indicate to Field full
particulars of each such invention, improvement and discovery. You shall at the
request and cost of Field both whilst in such employment and thereafter take
such steps as Field may direct to procure the granting of Letters of Patent in
the U.K. and similar protection abroad in respect of every invention,
improvement and discovery and shall execute all assignments, licences and other
documents required by Field to deal with the said Letters of Patent and/or
similar protection in such a manner as Field may think fit.

24. SHARE DEALING RULES

You are required to comply with any share dealing rules, which may be issued by
the Company from time to time.

 

25. OTHER AGREEMENTS

 

You acknowledge that there are no other agreements or arrangements whether
written, oral or implied between you and Field relating to your employment other
than those expressly set out or referred to in this Statement. In particular,
you acknowledge that these terms and conditions are in substitution for all
other terms and conditions entered into between you and Field and that you have
no claim whatsoever against Field in respect of a waiver of your rights under
any former terms and conditions of employment.

 

26. PROPER LAW

 

This Agreement shall be governed, construed and take effect in all respects in
accordance with English Law.

 

27. SEVERABILITY

 

If any part or term or provision of this Agreement is not being of a fundamental
nature is held to be illegal or unenforceable the validity or enforceability of
the remainder of this Agreement shall not be affected.

 

28. DATA COLLECTION

 

As part of your terms and conditions of employment, you give the company
permission to collect, retain and process information about you, such as age,
sex, ethnic origin and attendance at work. This information will only be used so
that we can monitor our compliance with the law and best practice in terms of
equal opportunity and non-discrimination and exercise or perform any legal right
or obligation in connection with your employment. The information which we hold
will be checked with you from time to time to ensure that it remains up to date.
Should your personal circumstances change, you should notify the personnel
department immediately.

29. LEGAL FEES

The Company or its successor will promptly reimburse you for reasonable legal
fees and costs that you may incur in connection with the enforcement of this
Agreement.

Signed on behalf of Field Group plc

By

: /s/ Keith Gilchrist





Keith Gilchrist

Date

: 24 October 2003



In addition to the Terms and Conditions of Employment as stated above,
Chesapeake Corporation also engages you to continue to serve as Senior Vice
President of Chesapeake Corporation, and you agree to also serve in that
capacity, or such comparable position of substantially similar or greater
responsibilities, under the Terms and Conditions of Employment as stated above.

Signed on behalf of Chesapeake Corporation

By

:/s/ J.P. Causey Jr.



J.P. Causey Jr.

Date

: 24 October 2003



 I have read, understood and accept the Terms and Conditions of Employment as
stated and referred to above.

Signed:

/s/ Neil Rylance



Neil Rylance

Date:

5 January 2004



 

 

SCHEDULE A

DEFINITION OF CHANGE IN CONTROL

1. Change in Control means the occurrence of any of the following events:

(a) any Person or group (within the meaning of Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) (other than the Company, any
employee benefit plan of the Company or of any Subsidiary of the Company, or any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan) at any time becomes the Beneficial Owner of 20% or more
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the "Voting
Securities"), other than (i) through an acquisition of Voting Securities
directly from the Company, (ii) as a result of the Company's repurchase of
Voting Securities if, thereafter, such Beneficial Owner purchases no additional
Voting Securities, or (iii) pursuant to a Business Combination (as defined
below) that does not constitute a Change in Control pursuant to subsection (c)
of this definition;

(b) Continuing Directors cease to constitute a majority of the members of the
Board other than pursuant to a Business Combination that does not constitute a
Change in Control pursuant to subsection (c) of this definition;

(c) the shareholders of the Company approve a reorganization, merger, share
exchange or consolidation (a "Business Combination"), in each case, unless
immediately following such Business Combination, (i) all or substantially all of
the Persons who were the Beneficial Owners, respectively, of the Common Stock
and Voting Securities outstanding immediately prior to such Business Combination
beneficially own more than 80% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company through one or more Subsidiaries) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Common Stock and Voting Securities, as the case may be, (ii) no Person
(excluding any employee benefit plan or related trust of the Company or such
corporation resulting from such Business Combination) beneficially owns 20% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business combination or the combined voting
power of the then outstanding voting securities of such corporation, and (iii)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination are Continuing Directors; or

(d) the shareholders of the Company approve a complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company, in each case, unless immediately
following such liquidation, dissolution, sale or other disposition, (i) more
than 80% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then Beneficially Owned by all or substantially all of the Persons
who were the Beneficial Owners, respectively, of the Common Stock and Voting
Securities outstanding immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of such Common Stock and Voting Securities, as the
case may be, (ii) less than 20% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then Beneficially Owned by any Person (excluding
any employee benefit plan or related trust of the Company or such corporation),
and (iii) at least a majority of the members of the board of directors of such
corporation are Continuing Directors immediately following such sale or
disposition.

2. Definitions

(a) Affiliate and Associate shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended and as in effect on the effective date of this
Trust (the "Exchange Act").

(b) Beneficial Owner means that a Person shall be deemed the "Beneficial Owner"
and shall be deemed to "beneficially own," any securities:

(i) that such Person or any of such Person's Affiliates or Associates owns,
directly or indirectly;

(ii) that such Person or any of such Person's Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed to be the "Beneficial
Owner" of, or to "beneficially own," (1) securities tendered pursuant to a
tender or exchange offer made by such Person or any such Person's Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (2) securities issuable upon exercise of rights under Chesapeake's Preferred
Share Rights Plan;

(iii) that such Person or any of such Person's Affiliates or Associates,
directly or indirectly, has the right to vote, including pursuant to any
agreement, arrangement or understanding, whether or not in writing; provided,
however, that a Person shall not be deemed the "Beneficial Owner" of, or to
"beneficially own," any security under this subsection as a result of an
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy given in
response to a public proxy solicitation made pursuant to, and in accordance with
the applicable provisions of the General Rules and Regulations under the
Exchange Act and (2) is not also then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report); or

(iv) that are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associates thereof) with which such Person (or any of such
Person's Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing), for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in the
proviso to subsection (iii) of this definition) or disposing of any voting
securities of Chesapeake; provided, however, that notwithstanding any provision
of this definition, any Person engaged in business as an underwriter of
securities who acquires any securities of Chesapeake through such Person's
participation in good faith in a firm commitment underwriting registered under
the Securities Act of 1933, shall not be deemed the "Beneficial Owner" of, or to
"beneficially own," such securities until the expiration of forty days after the
date of acquisition; and provided, further, that in no case shall an officer or
director of Chesapeake be deemed (1) the beneficial owner of any securities
beneficially owned by another officer or director of Chesapeake solely by reason
of actions undertaken by such persons in their capacity as officers or directors
of Chesapeake, or (2) the beneficial owner of securities held of record by the
trustee of any employee benefit plan of Chesapeake or any Subsidiary of
Chesapeake for the benefit of any employee of Chesapeake or any Subsidiary of
Chesapeake, other than the officer or director, by reason of any influences that
such officer or director may have over the voting of the securities held in the
plan.

(c) Board means a Company's board of directors or other governing body.

(d) Chesapeake means Chesapeake Corporation, or any successor thereto.

(e) Common Stock means the common stock of Chesapeake Corporation.

(f) Company means Chesapeake or any Related Entity which takes the required
actions, including receiving the necessary approvals by the appropriate boards
of directors, to participate in this Trust.

(g) Continuing Director means any member of Chesapeake's Board, while a member
of that Board, and (i) who was a member of Chesapeake's Board prior to the
adoption of the Plan or (ii) whose subsequent nomination for election or
election to Chesapeake's Board was recommended or approved by a majority of the
Continuing Directors.

(h) Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

(i) Person means any individual, firm, corporation, partnership or other entity.

(j) Related Entity means any corporation which, when considered with Chesapeake,
constitutes a controlled group of corporations within the meaning of Internal
Revenue Code section 1563(a), determined without reference to Internal Revenue
Code sections 1563(a)(4) and 1563(e)(3)(C), and any entity, whether or not
incorporated, under common control with Chesapeake within the meaning of
Internal Revenue Code section 414(c).

(k) Subsidiary means, with reference to any Person, any corporation or other
entity of which an amount of voting securities sufficient to elect a majority of
the directors or Persons having similar authority of such corporation or other
entity is beneficially owned, directly or indirectly, by such Person, or
otherwise controlled by such Person.